Title: From Abigail Smith Adams to John Quincy Adams, 2 December 1815
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					My dear Son
					Quincy December 2d 1815
				
				This Letter will derive some merit from its being the latest date, and I hope will reach you soon. it comes to inform you that mr Tarbel has Letters for you—your Father has given you his opinion respecting the publication of the extract of his Letter to dr price by mr Morgan. I send you the copy from the original and am ready to ask mr Morgan, in the words of the play. “who was the dupe? with respect to George, I think with you if you go to London; You will find it necesary to place him where he can receive the systematic instruction of a School”Our Fisheries have been more productive this year, than they ever were before; most plentifull fares made, and I have not heard of any molestation of any of them, except one or two Smuglers.our university at Cambridge is growing very rich, the donations to it, the last year, are said to amount to more than and hundred thousand dollars—20 thousand for the Greek professorship 20 thousand given by mr parkman, Count Mumford Donation, and mr Abial Smiths 25 thousand, make a handsome sum.You will mourn with Dr Waterhouse in the loss he has sustaind, by the death of mrs Waterhouse. She had been in a decline, a consumption for more than a year. She was a very valuable woman, and has left an amiable Family—Mr Hall sent your Letter to him, to your Father to read. I find by your observations and remarks in it, that you See most of our Newspapers, and pamphlets—and you have not spaired the wise Men of the East, who are pretty well ashamed I should think of their conduct, the peace came at a fortunate moment, to save them from further disgrace. and perhaps the Nation from civil war. Boston most assuredly would have been laid in ashes. God be praised that it did not come to such an extremityI think mr Munroe will be our next president, who will be vice P. is more problematical—We are in our usual health, but four score years, are not to be relied upon, more than three score and ten. the depredations of time are daily visible, and not less more seen than felt.With gratitude I would acknowledge the Blessings which remain, both of hearing and Seeing. I pray that I may never be a cumberor of the Ground.While I live in possesion of my faculties my heart will beat, with Love and affection / for you and yours,
				
					A Adams
				
				
					My Love to mrs Adams, mrs Tarbel has Letters for her.
				
			